PER CURIAM.
We affirm defendant’s conviction without comment. However, it appears that no sentencing guidelines scoresheet was ever filed. Thus, in “an abundance of caution,” we remand this case to the trial court to clarify whether the guidelines scoresheet referred to by the state and defense counsel at the sentencing hearing was “physically present before the judge and the court on the date of sentencing.” Caracciolo v. State, 564 So.2d 1162, 1163 (Fla. 4th DCA 1990).
Affirmed but remanded.
DANAHY, A.C.J., HALL, J., and ROBERTS, SUSAN W., Associate Judge, concur.